             Case 5:18-cv-05247-VKD Document 25 Filed 12/28/18 Page 1 of 2



1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    RYAN T. BRICKER (State Bar No. 269100)
     GIA L. CINCONE (State Bar No. 141668)
3    CALLA E. YEE (State Bar No. 306652)
     Two Embarcadero Center, Suite 1900
4    San Francisco, California 94111
     Telephone: (415) 576-0200
5    Facsimile: (415) 576-0300
     E-Mail:    ggilchrist@kilpatricktownsend.com
6               rbricker@kilpatricktownsend.com
                gcincone@kilpatricktownsend.com
7               cyee@kilpatricktownsend.com
8    Attorneys for Plaintiff
     LEVI STRAUSS & CO.
9

10

11                                  UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                           SAN JOSE DIVISION
14

15   LEVI STRAUSS & CO.,                                    Case No. 5:18-cv-05247-VKD
16                          Plaintiff,                      PLAINTIFF’S NOTICE OF VOLUNTARY
                                                            DISMISSAL WITHOUT PREJUDICE
17                  v.
18   SHEIN GROUP LIMITED and
     SHEIN FASHION GROUP, INC.,
19                                                          Complait filed August 28, 2018
                            Defendants.                     Magistrate Judge Virginia K. DeMarchi
20

21

22           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), and as a result of the parties’

23   settlement of the claims raised in this lawsuit by agreement, Plaintiff Levi Strauss & Co. voluntarily

24   dismisses without prejudice its claims in this action as to Defendants Shein Group Limited and Shein

25   Fashion Group, Inc.

26   / / /
27   / / /
28   / / /
     NOTICE OF VOLUNTARY DISMISSAL
     Case No. 5:18-cv-05247-VKD
                                                                                                     -1-
             Case 5:18-cv-05247-VKD Document 25 Filed 12/28/18 Page 2 of 2



1            As of this date, neither Shein Group Limited nor Shein Fashion Group, Inc., has filed an
2    answer or otherwise responded to the Complaint.
3

4    Dated: December 28, 2018                         Respectfully submitted,
5                                                     KILPATRICK TOWNSEND & STOCKTON LLP
6

7                                                     By:               /s/ Ryan T. Bricker
                                                                            Ryan T. Bricker
8
                                                      Attorneys for Plaintiff
9                                                     LEVI STRAUSS & CO.
10

11   71437815V.1

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL
     Case No. 5:18-cv-05247-VKD
                                                                                                  -2-
